Exhibit 10.1

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into as of
May 11, 2011, by and between SILICON VALLEY BANK (“Bank” or “Silicon”) and
NETLIST, INC., a Delaware corporation (“Borrower”).  Borrower’s chief executive
office is located at 51 Discovery, Suite 150, Irvine, CA 92618.

 

RECITALS

 

A.            Bank and Borrower are parties to that certain Loan and Security
Agreement with an Effective Date of October 31, 2009 (as amended, modified,
supplemented or restated, the “Loan Agreement”) in effect between Bank and
Borrower.

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Bank has agreed to so amend the Loan Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Documents.

 

2.1          Addition of Term Loan II.  The following language is hereby added
to the Loan Agreement as Section 2.1.7 and shall read as follows:

 

2.1.7       Term Loan II.

 

(a)           Availability.  On the May 2011 Amendment Effective Date, Bank
shall make one (1) term loan available to Borrower in an amount up to the Term
Loan II Amount, subject to the satisfaction of the terms and conditions of this
Agreement.

 

(b)           Repayment.  Borrower shall repay the Term Loan II in
(i) twenty-four (24) equal installments of principal, plus (ii) monthly payments
of accrued interest (the “Term Loan II Payment”).  Beginning on the first day of
the month following the month in which the Funding Date occurs, each Term Loan
II Payment shall be payable on the first day of each month.  Borrower’s final
Term Loan II Payment, due on the Term Loan II Maturity Date, shall include all
outstanding principal and accrued and unpaid interest under the Term Loan II.

 

1

--------------------------------------------------------------------------------


 

2.2          Modified Interest Rate.  Section 2.3(a) of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

(a)           Interest Rate.

 

(i)            Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to the following: (i) at all times that a Streamline Period is in effect,
one and one-quarter of one percentage points (1.25%) above the Prime Rate; and
(ii) at all times that a Streamline Period is not in effect, two and one-quarter
of one percentage points (2.25%) above the Prime Rate; which interest shall be
payable monthly in accordance with Section 2.3(f) below.

 

(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a per annum rate equal
to one and three-quarters of one percentage point (1.75%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.3(f) below.

 

(iii)          Term Loan II.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan II shall accrue interest at a per annum rate
equal to two and one-half percentage points (2.50%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f) below.

 

2.3          Modified Anniversary Fee.  The following language is hereby added
to the Loan Agreement as Section 2.4(g) and shall read as follows

 

(g)           Anniversary Fee.  A fully earned, non-refundable fee equal to
0.50% of the Maximum Revolver Amount, on September 30, 2011 and on September 30
of each year thereafter (exclusive of the Revolving Line Maturity Date); and if
this Agreement is terminated prior to September 30 of any given year, either by
Borrower or Bank, Borrower shall pay the Anniversary Fee that would be due on
September 30 of such given year to Bank in addition to any Termination Fee.

 

2

--------------------------------------------------------------------------------


 

2.4          Modified Termination Fee. Section 12.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

12.1        Termination Prior to Revolving Line Maturity Date. On the Revolving
Line Maturity Date or on any earlier effective date of termination, Borrower
shall pay and perform in full all Obligations, whether evidenced by installment
notes or otherwise, and whether or not all or any part of such Obligations are
otherwise then due and payable.  This Agreement may be terminated prior to the
Revolving Line Maturity Date by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank.  Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral and all of
Bank’s rights and remedies under this Agreement shall continue until Borrower
fully satisfies its Obligations. If such termination is at Borrower’s election,
or at Bank’s election due to the occurrence and continuance of an Event of
Default, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a termination fee in an amount equal to 2.0% of the
Maximum Revolver Amount if termination occurs on or before the date that is one
year prior to the Revolving Line Maturity Date, and 1.0% of the Maximum Revolver
Amount if termination occurs after the date that is one year prior to the
Revolving Line Maturity Date; provided that no termination fee shall be charged
if the credit facility hereunder is replaced with a new facility from another
division of Silicon Valley Bank

 

2.5          Modified Definitions.  In Section 13.1 of the Loan Agreement, the
following definitions are, as applicable, either hereby (i) amended in their
entirety to read as follows or (ii) added to read as follows:

 

“Credit Extension” is any Advance, Term Loan, Term Loan II, Letter of Credit, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

 

“May 2011 Amendment” is that certain Amendment to Loan Documents between
Borrower and Bank and dated approximately May         , 2011.

 

“May 2011 Amendment Effective Date” is as defined in the May 2011 Amendment.

 

3

--------------------------------------------------------------------------------


 

“Revolving Line Maturity Date” September 30, 2013.

 

“Term Loan II” is a loan made by Bank pursuant to the terms of Section 2.1.7
hereof.

 

“Term Loan II Amount” is an amount equal to Three Million Dollars ($3,000,000).

 

“Term Loan II Maturity Date” is the earlier of the following dates: (i) May 11,
2013, (ii) the Revolving Line Maturity Date or (iii) the date this Agreement
terminates by its terms or is terminated by either party in accordance with its
terms.

 

“Term Loan II Payment” is defined in Section 2.1.7(b).

 

2.6          Additional Commitment Fee.  In the event the Maximum Revolver
Amount is increased from $10,000,000 to $15,000,000, at the time of such
increase, Borrower shall pay to Bank an additional fully earned, non-refundable
commitment fee of $25,000.  This is the same Additional Commitment Fee set forth
in that certain Amendment to Loan Agreement dated September 30, 2010 by and
between Borrower and Bank.

 

3.             Limitation of Amendments.

 

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents (as amended by this
Amendment, as applicable) are hereby ratified and confirmed and shall remain in
full force and effect.

 

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment, (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date, or except as otherwise
previously disclosed in writing by Borrower to Bank), and (b) no Event of
Default has occurred and is continuing;

 

4

--------------------------------------------------------------------------------


 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been otherwise
amended, supplemented or restated and are and continue to be in full force and
effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.             Release by Borrower.  Borrower hereby agree as follows:

 

5.1          FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5

--------------------------------------------------------------------------------


 

5.2          In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

5.3          By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

5.4          This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

5.5          Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

 

(a)           Except as expressly stated in this Amendment, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.

 

6

--------------------------------------------------------------------------------


 

(b)           Borrower has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary.

 

(c)           The terms of this Amendment are contractual and not a mere
recital.

 

(d)           This Amendment has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Amendment is signed
freely, and without duress, by Borrower.

 

(e)           Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

 

6.             Bank Expenses.  Borrower shall pay to Bank, when due, all Bank
Expenses (including reasonable attorneys’ fees and expenses), when due, incurred
in connection with or pursuant to this Amendment.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.             Effectiveness.  This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of this Amendment by each party
hereto and (b) Borrower’s payment of an amendment fee in an amount equal to
$22,500 (with respect to the Term Loan II).  The above-mentioned fee shall be
fully earned and payable concurrently with the execution and delivery of this
Amendment and shall be non-refundable and in addition to all interest and other
fees payable to Bank under the Loan Documents.  Bank is authorized to charge
such fees to Borrower’s loan account.  The date that this Amendment is deemed
effective is referred to herein as the “May 2011 Amendment Effective Date.”

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

NETLIST, INC.

 

 

 

 

 

 

By:

/s/Brian Lowry

 

By:

/s/Gail Sasaki

Name: Brian Lowry

 

Name: Gail Sasaki

Title: Relationship Manager

 

Title: Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------